EXAMINER’S AMENDMENT
        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

         IN THE CLAIMS:
         Cancel claims 1-13 without prejudice.

          This application is in condition for allowance except for the presence of claims 1-13 directed to inventions non-elected without traverse.  Accordingly, claims 1-13 have been cancelled.

          IN THE SPECIFICATION:
          Page 31, line 21 delete the disclosure “Tween 20” and replace with –TWEENTM 20--.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Tsuang et al (US 7,879,548) is considered to be the closest prior art of record.  Tsuang et al teaches detecting the level of SBP1 and comparing to that of a control.  However, Tsuang et al does not teach nor fairly suggest the correlation of the SBP1 level to that of diabetic kidney disease.  Also the step of administering a therapy for diabetic kidney disease to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/GARY COUNTS/Primary Examiner, Art Unit 1641